DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments made are accepted regarding the current rejection. However, new grounds of rejection are made by Bremmer (U.S. Patent No. 10,247,273) in view of Lee (U.S. 2004/0082394) and Li et al. (CN 104866663) and further in view of Nakajima (U.S. Patent No. 8,118,064) as well as Bremmer (U.S. Patent No. 10,247,273) in view of Lee (U.S. 2004/0082394) and further in view of Nakajima (U.S. Patent No. 8,118,064).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-11, 14-15, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bremmer (U.S. Patent No. 10,247,273) in view of Lee (U.S. 2004/0082394) and further in view of Li et al. (CN 104866663). 
Regarding claim 1, Bremmer discloses a drive shaft for an aircraft (28) comprising: an elongated core (281) extending between a pair of opposed attachment portions (282, 283), an energy absorption layer (32), the energy absorption layer (32) disposed on the outer diameter of the core (Fig. 6); and a first composite ballistic layer (33) disposed on the energy absorption layer (Fig. 6). Bremmer does not expressly disclose each of the pair of opposed attachment portions is a flexible coupling having a lesser stiffness than the core, the core is a tube including an inner diameter defining an elongated bore that extends between the pair of opposed attachment portions, and the energy absorption layer made of a composite comprising metal.
Lee teaches each of the pair of opposed attachment portions (40) is a flexible coupling having a lesser stiffness (Abstract) than the core (12), and the core (12) is a tube including an inner diameter defining an elongated bore that extends between the pair of opposed attachment portions (Fig. 1-2) in order to reduce weight and improve noise, vibration, and harshness properties of the shaft (Paragraph 0005). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the core of Bremmer with the composite core and stiffness of Lee in order to reduce weight and improve noise, vibration, and harshness properties of the shaft.
The combination of Bremmer and Lee does not expressly disclose an energy absorption layer made of a composite comprising metal. Li teaches an energy absorption layer made of a composite comprising metal (rubber and metal; Abstract) in order to exhibit high vibration, corrosion resistance, long life, and good stability (Paragraph 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the energy absorption layer of Bremmer and Lee with the rubber metal composite layer of Li to provide radiation resistance, long life, good stability, and high and low temperature resistance.
Regarding claim 2, Bremmer discloses the first composite ballistic layer (33) comprises organic fibers (Column 6, lines 10-17).
Regarding claim 4, Lee teaches a core (12) made of a composite material (Abstract).
Regarding claim 7, Bremmer discloses each attachment portion of the pair of opposed attachment portions (282, 283) comprises metal (Column 4, lines 38-43).
Regarding claim 9, Lee teaches each of the pair of opposed attachment portions (40) has a lesser stiffness than the core (12, Abstract, Fig. 1).
Regarding claim 10, Bremmer discloses an erosion protection layer made of a polymer (Column 5, lines 54-56), the erosion protection layer (37) disposed on the first composite ballistic layer (Fig. 6).
Regarding claim 11, Bremmer discloses a power transmission system for an aircraft (Column 1, lines 25-27) comprising:
a gearbox (25); and
a drive shaft (28) comprising:
	a first attachment portion coupled to an engine (Column 4, lines 22-24);
	a second attachment portion coupled to the gearbox (Column 4, lines 22-24);
	an energy absorption layer (32) disposed on an outer diameter of the core (Fig. 6), and a first composite layer (33) disposed on the energy absorption layer (Fig. 6). Bremmer does not expressly discloses a tubular core interconnecting the first and second attachment portions, an energy absorption layer made of a composite comprising metal, each of the first and second attachment portions is a flexible coupling having a lesser stiffness than the tubular core, and the tubular core includes an inner diameter defining an elongated bore that extends between the first and second attachment portions.
Lee teaches a tubular core (12) interconnecting the first and second attachment portions (40, Fig. 1), each of the first and second attachment portions (40) is a flexible coupling having a lesser stiffness than the tubular core (12, Abstract), and the tubular core (12) includes an inner diameter defining an elongated bore that extends between the first and second attachment portions (Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the core of Bremmer with the composite core and stiffness of Lee in order to reduce weight and improve noise, vibration, and harshness properties of the shaft
The combination of Bremmer and Lee does not expressly disclose an energy absorption layer made of a composite comprising metal. Li teaches an energy absorption layer made of a composite comprising metal (rubber and metal; Abstract) in order to exhibit high vibration, corrosion resistance, long life, and good stability (Paragraph 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the energy absorption layer of Bremmer and Lee with the rubber metal composite layer of Li to provide radiation resistance, long life, good stability, and high and low temperature resistance.
Regarding claim 14, Bremmer discloses the gearbox drives one or more rotor blades (Column 3, lines 61-63).
Regarding claim 15, Bremmer discloses the gearbox is an accessory gearbox that drives one or more accessories (a generator is an accessory; Column 3 line 55- Column 4 line 5).
Regarding claim 17, Bremmer discloses a method of fabricating a drive shaft for an aircraft (Column 1, lines 25-35) comprising:
forming an energy absorption layer (32) on an outer diameter of an elongated core (Fig. 6), the elongated core (281) extending between first and second attachment portions (282, 283), and forming a first composite ballistic layer (33) on the energy absorption layer (32, Fig. 6). Bremmer does not disclose the core is a hollow tube including an inner diameter defining an elongated bore extending between the first and second attachment portions, each of the first and second attachment portions is a flexible coupling having a lesser stiffness than the core, and the energy absorption layer comprises a material selected with respect to at least one predetermined energy frequency or at least one predetermined energy level.
Lee teaches the core (12) is a hollow tube (Fig. 1) including an inner diameter defining an elongated bore extending between the first and second attachment portions (40), each of the first and second attachment portions (40) is a flexible coupling having a lesser stiffness than the core (Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the core of Bremmer with the composite core and stiffness of Lee in order to reduce weight and improve noise, vibration, and harshness properties of the shaft
The combination of Bremmer and Lee does not disclose the energy absorption layer comprises a material selected with respect to at least one predetermined energy frequency or at least one predetermined energy level. Li teaches the energy absorption layer comprises a material selected with respect to at least one predetermined energy frequency or at least one predetermined energy level (Paragraph 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft and composite wrap of Bremmer and Lee with the rubber metal composite layer of Li to provide a better damping effect while ensuring safety of the damper structure.
Regarding claim 18, Bremmer discloses the first composite ballistic layer (33) comprises organic fibers (Column 6, lines 10-17).
Regarding claim 22, Bremmer discloses the one or more accessories include a starter, a generator, a hydraulic pump, a fuel pump and/or an environmental control system (the accessory is a generator; Column 3 line 55- Column 4 line 5).
Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bremmer (U.S. Patent No. 10,247,273), Lee (U.S. 2004/0082394), and Li et al. (CN 104866663) further in view of Nakajima (U.S. Patent No. 8,118,064).
Regarding claim 6, the combination of Bremmer, Lee, and Li does not expressly disclose a second composite ballistic layer disposed on the inner diameter.
Nakajima teaches a ballistic layer (12) disposed on the inner diameter (Fig. 2a) in order to improve the flexural rigidity of the transmission shaft (Column 6, lines 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer, Lee, and Li with the second ballistic layer on the inner diameter of the core in order to improve the flexural rigidity of the shaft.
Regarding claim 12, the combination of Bremmer, Lee, and Li does not expressly disclose a second composite ballistic layer disposed on the inner diameter of the tubular core.
Nakajima teaches a ballistic layer (12) disposed on the inner diameter of the tubular core (Fig. 2a) in order to improve the flexural rigidity of the transmission shaft (Column 6, lines 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer, Lee, and Li with the second ballistic layer on the inner diameter of the core in order to improve the flexural rigidity of the shaft.

Regarding claim 20, the combination of Bremmer, Lee, and Li does not expressly disclose a second composite ballistic layer disposed on the inner diameter of the hollow tube.
Nakajima teaches a ballistic layer (12) disposed on the inner diameter of the hollow tube (Fig. 2a) in order to improve the flexural rigidity of the transmission shaft (Column 6, lines 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer, Lee, and Li with the second ballistic layer on the inner diameter of the core in order to improve the flexural rigidity of the shaft.

Claims 1, 8, 11, 16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bremmer (U.S. Patent No. 10,247,273) in view of Lee (U.S. 2004/0082394) and further in view of Nakajima (U.S. Patent No. 8,118,064).
Regarding claim 1, Bremmer discloses a drive shaft for an aircraft (28) comprising: an elongated core (281) extending between a pair of opposed attachment portions (282, 283), an energy absorption layer (32), the energy absorption layer (32) disposed on the outer diameter of the core (Fig. 6); and a first composite ballistic layer (33) disposed on the energy absorption layer (Fig. 6). Bremmer does not expressly disclose each of the pair of opposed attachment portions is a flexible coupling having a lesser stiffness than the core, the core is a tube including an inner diameter defining an elongated bore that extends between the pair of opposed attachment portions, and the energy absorption layer made of a composite comprising metal.
Lee teaches each of the pair of opposed attachment portions (40) is a flexible coupling having a lesser stiffness (Abstract) than the core (12), and the core (12) is a tube including an inner diameter defining an elongated bore that extends between the pair of opposed attachment portions (Fig. 1-2) in order to reduce weight and improve noise, vibration, and harshness properties of the shaft (Paragraph 0005). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the core of Bremmer with the composite core of Lee in order to reduce weight and improve noise, vibration, and harshness properties of the shaft.
The combination of Bremmer and Lee does not expressly disclose an energy absorption layer made of a composite comprising metal. Nakajima teaches an energy absorption layer made of a composite comprising metal (Kevlar and metal; Column 8, lines 18-22) in order to have a low density and high elasticity to provide increased first-order flexural resonance frequency (Column 8, lines 15-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft and composite wrap of Bremmer and Lee with the Kevlar metal composite layer of Nakajima in order to have a low density and high elasticity to provide an increased first-order flexural frequency.
Regarding claim 8, Bremmer discloses an energy absorption layer (32) between the pair of attachment portions (282, 283). The combination of Bremmer and Lee does not disclose the energy absorption layer arranged to establish an electrical path.
Nakajima teaches a layer that can be a modified epoxy resin composite containing epoxy and metal for electrical conductivity that also dampens vibrations (Column 10, lines 24-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the energy absorption layer of Bremmer with the epoxy resin composite of Nakajima in order to provide a layer that provides electrical conductivity that also dampens vibrations.
Regarding claim 11, Bremmer discloses a power transmission system for an aircraft (Column 1, lines 25-27) comprising:
a gearbox (25); and
a drive shaft (28) comprising:
	a first attachment portion coupled to an engine (Column 4, lines 22-24);
	a second attachment portion coupled to the gearbox (Column 4, lines 22-24);
	an energy absorption layer (32) disposed on an outer diameter of the core (Fig. 6), and a first composite layer (33) disposed on the energy absorption layer (Fig. 6). Bremmer does not expressly discloses a tubular core interconnecting the first and second attachment portions, an energy absorption layer made of a composite comprising metal, each of the first and second attachment portions is a flexible coupling having a lesser stiffness than the tubular core, and the tubular core includes an inner diameter defining an elongated bore that extends between the first and second attachment portions.
Lee teaches a tubular core (12) interconnecting the first and second attachment portions (40, Fig. 1), each of the first and second attachment portions (40) is a flexible coupling having a lesser stiffness than the tubular core (12, Abstract), and the tubular core (12) includes an inner diameter defining an elongated bore that extends between the first and second attachment portions (Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the core of Bremmer with the composite core of Lee in order to reduce weight and improve noise, vibration, and harshness properties of the shaft.
The combination of Bremmer and Lee does not expressly disclose an energy absorption layer made of a composite comprising metal. Nakajima teaches an energy absorption layer made of a composite comprising metal (Kevlar and metal; Column 8, lines 18-22) in order to have a low density and high elasticity to provide increased first-order flexural resonance frequency (Column 8, lines 15-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft and composite wrap of Bremmer and Lee with the Kevlar metal composite layer of Nakajima in order to have a low density and high elasticity to provide increased first-order flexural resonance frequency.
Regarding claim 16, Bremmer discloses an energy absorption layer (32) between the pair of attachment portions (282, 283). The combination of Bremmer and Lee does not disclose the energy absorption layer arranged to establish an electrical path.
Nakajima teaches a layer that can be a modified epoxy resin composite containing epoxy and metal for electrical conductivity that also dampens vibrations (Column 10, lines 24-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the energy absorption layer of Bremmer with the epoxy resin composite of Nakajima in order to provide a layer that provides electrical conductivity that also dampens vibrations.
Regarding claim 21, the combination of Bremmer, Lee, and Nakajima teaches a second composite ballistic layer (12, Fig. 2a; Nakajima) disposed on the inner diameter of the core (hollow core of Lee); wherein the core is made of a composite material (Abstract; Lee), the thickness of the core is established between the inner diameter and the outer diameter of the core (Fig. 1-2; Lee), the core extends a length between the pair of opposed attachment portions (40, Fig. 1; Lee). Bremmer, Lee, and Nakajima are silent with regards to the dimensions of the shaft. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the thickness is less than 25% of the length, and the thickness is less than 40% of the outer diameter of the core, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, the combination of Bremmer, Lee, and Li does not expressly disclose a second composite ballistic layer disposed on the inner diameter of the tubular core.
Nakajima teaches a ballistic layer (12) disposed on the inner diameter of the tubular core (Fig. 2a) in order to improve the flexural rigidity of the transmission shaft (Column 6, lines 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer, Lee, and Li with the second ballistic layer on the inner diameter of the core in order to improve the flexural rigidity of the shaft.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bremmer (U.S. Patent No. 10,247,273) in view of Lee (U.S. 2004/0082394) and further in view of Nakajima (U.S. Patent No. 8,118,064).
Regarding claim 1, under an alternate interpretation, Bremmer discloses a drive shaft for an aircraft (28) comprising: an elongated core (281) extending between a pair of opposed attachment portions (282, 283), an energy absorption layer (32), the energy absorption layer (32) disposed on the outer diameter of the core (Fig. 6); and a first composite ballistic layer (33) disposed on the energy absorption layer (Fig. 6). Bremmer does not expressly disclose each of the pair of opposed attachment portions is a flexible coupling having a lesser stiffness than the core, the core is a tube including an inner diameter defining an elongated bore that extends between the pair of opposed attachment portions, and the energy absorption layer made of a composite comprising metal.
Lee teaches each of the pair of opposed attachment portions (40) is a flexible coupling having a lesser stiffness (Abstract) than the core (12), and the core (12) is a tube including an inner diameter defining an elongated bore that extends between the pair of opposed attachment portions (Fig. 1-2) in order to reduce weight and improve noise, vibration, and harshness properties of the shaft (Paragraph 0005). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Bremmer with the stiffness and inner diameter of Lee in order to reduce weight of the shaft.
The combination of Bremmer and Lee does not expressly disclose an energy absorption layer made of a composite comprising metal. Nakajima teaches an energy absorption layer made of a composite comprising metal (Kevlar and metal; Column 8, lines 18-22) in order to have a low density and high elasticity to provide increased first-order flexural resonance frequency (Column 8, lines 15-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft and composite wrap of Bremmer and Lee with the Kevlar metal composite layer of Nakajima in order to have a low density and high elasticity to provide an increased first-order flexural frequency.
Regarding claim 3, Bremmer discloses the core comprises metal (Column 2, lines 26-33).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./
Examiner, Art Unit 3678                                                                                                                                                                                         
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678